     Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 1 of 19



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


KEVIN CONNORS,
                                                   CIVIL ACTION NO.: 4:17-cv-1512
       Plaintiff,

v.

EDGAR HULIPAS, et al.,

       Defendants.


                PLAINTIFF’S MOTION FOR EMERGENCY INJUNCTIVE
                     RELIEF AND PRELIMINARY INJUNCTION

       Pursuant to FED.R.CIV.P. 65, Plaintiff Kevin Connors (“Mr. Connors”) hereby moves the

Court to issue an Emergency Injunctive Relief and Preliminary Injunction requiring Defendants

Texas Department of Criminal Justice (“TDCJ”) and University of Texas Medical Branch

(“UTMB”) to faithfully execute all present and future dietary prescriptions issued by physicians

who treat and have treated Mr. Connors, and immediately provide him with other urgent and

necessary medical care. In support of his motion, Mr. Connors shows the Court as follows:

//

//

//




                                           Page 1 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 2 of 19



                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES ...........................................................................................................3

I. STATEMENT OF FACTS ...........................................................................................................4

II. ARGUMENT                  ......................................................................................................................9

         A.         Request for an Immediate Diagnosis and Treatment .............................................11

                    1.        A Substantial Likelihood of Success on the Merits of His Case ...............11

                    2.        A Substantial Threat That Failure to Grant the Order Will Result ...........14

                              in Irreparable Injury

                    3.        The Threatened Injury Outweighs Any Damage That the Injunction ......14

                              Will Cause Defendants

                    4.        The Injunction Will Not Have an Adverse Effect on the Public Interest ..15

         B.         Request for a Low-Residue Diet ............................................................................15

III. CONCLUSION               ....................................................................................................................18

CERTIFICATE OF SERVICE ......................................................................................................19

CERTIFICATE OF CONFERENCE.............................................................................................19




                                                              Page 2 of 19
       Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 3 of 19



                                                 TABLE OF AUTHORITIES
Balla v. Idaho State Bd. of Corrections
        595 F.Supp. 1558 (D.C. Idaho 1984) .................................................................................16
Bennett-Nelson v. Louisiana Bd. of Regents, 431 F.3d 448...........................................................10
       (5th Cir. 2005)
Blanks v. Southwestern Bell Communications, 310 F.3d 398..........................................................9
       (5th Cir. 2002)
Brewster v. Dretke .........................................................................................................................10
       587 F.3d 764 (5th Cir. 2009)
Domino v. Texas Dep’t of Criminal Justice ...................................................................................10
      239 F.3d 752 (5th Cir. 2001)
Enterprise Intern, Inc. v. Corporacion Estatal Petrolera Ecuatoriana ...........................................9
       762 F.2d 464 (5th Cir. 1985)
Estelle v. Gamble ...........................................................................................................................10
        429 U.S. 97 (1976)
Farmer v. Brennan
      511 U.S. 825 (1994) .....................................................................................................10, 17
Gobert v. Caldwell
       463 F.3d 339 (5th Cir. 2006) .............................................................................................10
Ledee v. Morr
       No. 1:14-CV-00096 (W.D. La Mar. 21, 2016) ..................................................................17
Marquez v. Woody .........................................................................................................................15
      10-40378 (5th Cir. Sept. 6, 2011)
McDonald v. Hardy
     821 F.3d 882 (7th Cir. 2016) .............................................................................................17
Pace v. Bogalusa IS D, 403 F.3d 272 ..............................................................................................9
       (5th Cir. 2005)
Wilson v. Seiter ..............................................................................................................................10
       501 U.S. 294 (1991)
Women’s Med. Ctr. v. Bell ...............................................................................................................9
     248 F.3d 411 (5th Cir. 2001)


Eighth Amendment ..................................................................................................................10, 14
Fourteenth Amendment ...................................................................................................................9



                                                               Page 3 of 19
     Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 4 of 19



                                  I.    STATEMENT OF FACTS

1.     Mr. Connors is an inmate in the custody of Defendants Texas Dept. of Criminal Justice

(“TDCJ”) and University of Texas Medical Branch (“UTMB”) at the Estelle Unit in Huntsville,

Texas, and was most recently transferred to the Estelle Unit on or about May 30, 2019.1 Mr.

Connors had most of his colon and rectum removed that left him with a stoma (opening by his

ileum/small intestine and the outside), and that requires him to use an ileostomy bag.2

2.     Digestive fluid from his small intestine passes through the stoma and drains into the

ileostomy bag.3 Solids bypass the stoma and get impacted in what’s left of Mr. Connors’s colon,

which threatens his life.4 Consequently, Mr. Connors has been prescribed a low-residue diet by

several UTMB oncology and gastroenterology specialists.5 “Patient is to be on a low residue diet

so his intestines work properly.”6 “Please place patient on low residue diet.”7

3.     Dr. Jerry Vlasak, Mr. Connors’s medical expert, wrote, “[A low-residue diet] is critical

treatment to prevent recurrence of acute illness, with possible resulting complications of

inflammatory bowel disease, including life-threatening conditions such as pelvic abscess, for

which Mr. Connors has been treated previously.”8 This affidavit was in support of a temporary

injunction that was mooted by Defendants when they transferred him from the Darrington Unit

to the Estelle Unit.9 Dr. Vlasak later reviewed substantial medical records of Mr. Connors and

produced an expert report that says, in relevant part, “A low-residue diet, that is a diet low in



1
  Exh.1-Affidavit of Kevin Connors, ¶ 8.
2
  Id., ¶¶ 4-5.
3
  Id., ¶ 5.
4
  Id., ¶ 6.
5
  Id.
6
  Ex.2-Stephen Antwi, M.D., Bates 110, 125.
7
  Ex.2-Isaac Kwarteng, D.O., Bates 149.
8
  Ex.3-Affidavit of Jerry Vlasak, M.D., ¶ 5.
9
  Ex.4-Case No. 4:17-cv-1512, Doc. No. 3.


                                               Page 4 of 19
     Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 5 of 19



roughage, is normally prescribed for patients with an ileostomy. Foods high in roughage, and to

be avoided, include whole grains, raw vegetables and fruit.”10 (Emphasis in the original.)

4.     Mr. Connors must not eat high-fiber or high-roughage foods.11 Defendants’ medical

expert in the related case, Dr. Ernestine Julye, who is the medical director of the Estelle Unit,

admitted this to jailers and nurses when discussing Mr. Connors’s diet, “Required to avoid these

foods. While on a low-residue diet, these foods or drinks are generally avoided: Seeds, nuts;

Whole grain products including whole-grain breads, cereals, pasta; Certain cooked vegetables

including … corn; Beans.”12

5.     Mr. Connors needs a low-residue diet to avoid serious, painful, and life-threatening

bowel obstructions and pelvic abscesses. Over the course of Mr. Connors’s treatment while in

TDCJ custody, Defendants’ own medical specialists wrote: “Please provide the patient with a

low residue diet to prevent recurrent complications with rectal obstruction, which can likely

result in another rectal infection and abscess formation that would likely result in patient to be

admitted to a hospital necessitating long term antibiotics and surgical drainage, which may be a

very morbid procedure for the patient.”13 “Abdominal Pain—Low residual diet recommended.”14

An emergency patient intake form says the same: “Obs w/poor diet ‘They don’t give me low

residue food,’” “fever, vomiting, pain, cramping, yellow diarrhea, exacerbated by food,” and

historical note: “2012 rectal abscess.”15




10
   Ex.5-Expert Report of Jerry Vlasak, M.D., at 5.
11
   Ex.1, ¶ 6.
12
   Ex.2-Ernestine Julye, M.D., Bates 3368-3370.
13
   Ex.2-Siva Mannem, Medical Oncology Fellow, Bates 194.
14
   Ex.2-Daniel Maloney, R.N., Bates 102.
15
   Ex.2-Huntsville Memorial Hospital Emergency Intake Form, Bates 2112.


                                            Page 5 of 19
     Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 6 of 19



6.      Linda Pugh, whose nonprofit organization advocates for Texas inmates in need of

medical care,16 and who intervened on Mr. Connors’s behalf,17 wrote, “Mr. Connors must have a

low-fiber or low-residue diet. He has had obstructions in his gut when TDCJ fails to provide him

with an appropriate diet. These obstructions have caused three medical emergencies that I

specifically remember because they sent him into surgery to save his life. The only way to

prevent these obstructions is an appropriate diet.”18 Before Mr. Connors filed suit, Ms. Pugh

placed between 50-100 calls to the Defendants trying to help Mr. Connors.19

7.      Against overwhelming evidence that Mr. Connors must have a low-residue diet,

Defendants continue to deprive him of such diet. Worse, since at least May 30, 2019, every meal

delivered to Mr. Connors has included the high-fiber foods he must not eat including corn, beans,

bread, peanuts, oats, spaghetti, and goulash.20 These foods are each on the “Required to avoid”

list, supra.

8.      Throughout his incarceration, Mr. Connors has repeatedly complained to prison and

hospital officials about the improper diet being given to him, his pain and suffering, digestive

waste, blood and pus leaking through his anus, and the life-threatening consequences if he is not

provided with low-residue diet.21 Mr. Connors has complained to medical and prison staff over

the last two months and still he has not been given his dietary prescription on any day since May

30, 2019.22 Mr. Connors has told prison officials that he will need to be hospitalized unless he

receives the appropriate diet.23 Mr. Connors has been promised by the Estelle Unit warden and


16
   Ex.6-Affidavit of Linda Pugh, ¶ 2.
17
   Id., ¶ 4.
18
   Id., ¶ 8-9.
19
   Id., ¶ 12.
20
   Ex.1, ¶ 9.
21
   Id., ¶ 12.
22
   Id.
23
   Id.


                                            Page 6 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 7 of 19



kitchen captain that the dialysis diet (which is not low-residue) would be delivered, probably to

try to appease Mr. Connors, but even on the same day as the promise is made Mr. Connors is

given only the improper high-fiber foods.24 Over several years that Mr. Connors has been in

TDCJ custody and given improper food, he has been mocked and ridiculed by TDCJ and UTMB

staff when he suffered visible symptoms, namely digestive leakage.25

9.      Dr. Vlasak, after reviewing Mr. Connors’s medical records, noted the utter lack of care

Defendants have for Mr. Connors, “As the evidence I reviewed shows, Mr. Connors was

routinely and repeatedly denied the prescribed low-residue diet […]”26 “Additionally, a diet high

in roughage can initiate or precipitate an obstruction of the intestines, a painful and potentially

fatal condition that frequently requires surgery to alleviate. Rectal and pelvic abscesses, also

potentially fatal, can also occur if a diet high in roughage is consumed.”27 Mr. Connors’s medical

expert predicts that any other diet will result in “acute illness, with possible resulting

complications of inflammatory bowel disease, including life-threatening conditions such as

pelvic abscesses, for which Mr. Connors has been treated previously.”28

10.     Mr. Connors has been begging for a proper diet so that he does not suffer and die since

before he filed suit in his related case on May 16, 2017.29 Mr. Connors was transferred out of his

Darrington Unit to the current Estelle Unit soon after filing suit thereby mooting his request for

injunctive relief against individual defendant employees—his primary care physician and nurse

practitioner.30



24
   Id.
25
   Id., at ¶ 21.
26
   Vlasak Report, at 6.
27
   Id.
28
   Affidavit of Jerry Vlasak, M.D., ¶ 5 (Vlasak Affidavit).
29
   Case 4:17-cv-1512, Doc. No. 1.
30
   Case 4:17-cv-1512, Doc. No. 68-1, ¶¶ 1-3.


                                               Page 7 of 19
       Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 8 of 19



11.     Since May 30, 2019, Mr. Connors adverse symptoms characteristic of a wrongful diet

have increased.31 These symptoms include pain and swelling in his abdomen, sweating

regardless of ambient temperature, dizziness, and digestive leakage out of his anus sometimes

with blood and pus.32 Mr. Connors is afraid of leakage enough to decline his attorney’s request to

attend and assist defendants’ medical expert’s deposition.33

12.     On July 19, 2019, Mr. Connors had an episode of severe leakage while being visited by

Victoria Connors.34 35 The leakage contained or is believed to have contained blood and pus.36 37

The leakage smelled foul, pungent, and uncharacteristic of normal digestive waste or feces.38 39

Mr. Connors was given no substantive treatment at the Estelle Unit.40 Mr. Connors has been

promised by TDCJ medical and prison staff that he would be sent to medical specialists at

UTMB Galveston but he has not been sent.41

13.     Based on his medical condition, including numerous surgeries and hospitalizations for

bowel obstructions, Mr. Connors is in immediate need of hospitalization to save his life.42 43

14.     Mr. Connors seeks the following:

      a. Immediate diagnosis and treatment by a gastroenterological
         specialist.
      b. Low-Residue Diet, every snack and meal, every day, until a
         preliminary injunction on the same matter can be heard.


31
   Ex.1, ¶ 11.
32
   Id.
33
   Id., ¶ 19.
34
   Id., ¶ 13.
35
   Ex.7-Affidavit of Victoria Connors, ¶¶ 2-5.
36
   Ex.1, ¶¶ 11, 13.
37
   Ex.7, ¶¶ 4, 6.
38
   Ex.1, ¶ 13.
39
   Ex.7, ¶¶ 5, 10.
40
   Ex.1, ¶ 15.
41
   Id., ¶ 16.
42
   Id.
43
   Ex.3, ¶ 6.


                                                 Page 8 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 9 of 19




                                         II.     ARGUMENT

15.    “In order for the court to grant injunctive relief, a plaintiff must prove (1) a substantial

likelihood of success on the merits of his case; (2) a substantial threat that failure to grant the

order will result in irreparable injury; (3) the threatened injury outweighs any damage that the

injunction will cause defendants; and (4) the injunction will not have an adverse effect on the

public interest.” Women’s Med. Ctr. v. Bell, 248 F.3d 411, 418-20 (5th Cir. 2001). “Plaintiff

must prove all four elements, and the failure to prove any one of the elements will result in

denial of the motion.” Enterprise Intern, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762

F.2d 464, 472 (5th Cir. 1985).

16.    Mr. Connors’s complaints pertain both to Title II of the Americans with Disabilities Act,

Sec. 504 of the Rehabilitation Act, and from the Eighth Amendment prohibition of cruel and

unusual punishment. “To state a claim under the ADA, a plaintiff must allege that (1) he is a

qualified individual; (2) who was excluded from participation in or denied the benefits of

services, programs, or activities of a public entity; and (3) that the exclusion, denial, or

discrimination was because of his disability.” Blanks v. Southwestern Bell Communications, 310

F.3d 398, 400 (5th Cir. 2002). The only material difference applicable here between the ADA

and Sec. 504 is their respective causation requirements. Pace v. Bogalusa IS D, 403 F.3d 272,

288 (5th Cir. 2005). “Section 504 of the Rehabilitation Act provides that no otherwise qualified

individual with a disability in the United States … shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance…. By contrast, under Title

II of the ADA, discrimination need not be the sole reason for the exclusion of or denial of




                                               Page 9 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 10 of 19



benefits to the plaintiff.” Bennett-Nelson v. Louisiana Bd. of Regents, 431 F.3d 448 (5th Cir.

2005) (internal citations and quotation marks omitted).

17.     The Eighth Amendment, which applies to the states through the Due Process Clause of

the Fourteenth Amendment, requires that inmates receive adequate medical care. See Estelle v.

Gamble, 429 U.S. 97 (1976). “Prison officials violate the Eighth Amendment when they

demonstrate deliberate indifference to a prisoner’s serious medical needs constituting an

unnecessary and wanton infliction of pain.” Brewster v. Dretke, 587 F.3d 764, 769-70 (5th Cir.

2009) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)). The deliberate indifference standard is

an “extremely high” one to meet. Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756

(5th Cir. 2001). To establish deliberate indifference in violation of the Eighth Amendment, a

prisoner must show that (1) the defendants were aware of facts from which an inference of an

excessive risk to the prisoner’s health or safety could be drawn, and (2) that they actually drew

an inference that such potential for harm existed. See Farmer v. Brennan, 511 U.S. 825, 837

(1994). A showing of deliberate indifference requires the prisoner to submit evidence that prison

officials “refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation marks

omitted).

A.      Request for An Immediate Diagnosis and Treatment
A SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS OF HIS CASE
18.     [1.1] Mr. Connors is clearly a qualified individual under the ADA and Sec. 504. He had

his colon and rectum removed that has resulted in several physical and medical disabilities,

including the need for a special low-residue diet, or he risks injury and death.




                                            Page 10 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 11 of 19



19.     [1.2] Mr. Connors is now excluded from participation in or denied the benefits of

services, programs, or activities of a public entity, to wit, Mr. Connors is in immediate need of

hospital care by a gastroenterologist and has been forced to wait since at least July 19, 2019. As

an inmate in custody of Defendant TDCJ, Mr. Connors cannot seek medical care on his own.

20.     [1.3] Mr. Connors has been excluded, denied, and discriminated against by Defendants

because of his disability. UTMB medical specialists have prescribed a specific diet for Mr.

Connors that Defendants have consistently failed to provide. Defendants provide diet

prescriptions to inmates with other disabilities. These facts indicate that if Mr. Connors had a

different medical condition, a different disability, Defendants might accommodate him, but they

have refused to accommodate him with this disability. The harmful diet that Mr. Connors is

forced to eat has caused past and current severe and life-threatening medical conditions. Further,

Defendants have mocked and ridiculed Mr. Connors when he would have symptoms of these

conditions, namely when he leaks digestive waste, blood, or pus from his anus.

21.     [2.1] On the higher Eighth Amendment standard, first, Plaintiff must prove that

Defendants are aware of the facts from which an inference of an excessive risk to the prisoner’s

health or safety could be drawn.

22.     Defendants’ treating physicians who have direct experience with Mr. Connors have

plainly laid out that he is susceptible to intestinal disease that, if left untreated, will result in his

hospitalization or death. None is so clear as Dr. Mannem’s admonition, “Please provide the

patient with a low residue diet to prevent recurrent complications with rectal obstruction, which

can likely result in another rectal infection and abscess formation that would likely result in

patient to be admitted to a hospital necessitating long term antibiotics and surgical drainage,

which may be a very morbid procedure for the patient,” (emphasis added). Dr. Mannem




                                              Page 11 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 12 of 19



predicted that the failure to provide Mr. Connors with the low-residue diet would result in his

current crisis. Dr. Mannem is not Defendants’ only specialist who has documented Mr.

Connors’s susceptibility to serious and life-threatening bowel conditions, but his remarks

emphasize the links between diet, obstruction, infection, abscess, hospitalization, and morbidity.

23.     There is no shortage of documentation that Mr. Connors has serious medical conditions.

His medical record produced by Defendants in his related case spans more than 9,000 pages. He

has been hospitalized for the same or similar conditions approximately twelve times since his

colon and rectum were removed in 2011, which averages to more than hospitalization annually.

Mr. Connors has had five surgeries or other major medical procedures to treat an obstructed

bowel or pelvic abscess while in TDCJ custody over this same date range.

24.     Presently, Mr. Connors has had blood and pus leaking from his anus and it’s been

increasing in volume and frequency over the last two months while at the Estelle Unit. He had a

severe episode there on July 19, 2019 with a peculiar pungent odor that drove prison guards

away. Mr. Connors has a confluence of tightly related facts that show his present condition is

dangerous. Any person who witnesses Mr. Connors’s blood, pus, and peculiar odor will

immediately understand Mr. Connors is in immediate need of a medical specialist’s care, care

which evidently the Estelle Unit infirmary could not offer because they did nothing for him when

he was there on July 19.

25.     [2.2] Second, Plaintiff must prove that Defendants actually draw an inference that such

potential for harm existed.

26.     Defendants are on actual notice of the potential for harm that exists if Mr. Connors is not

taken to the hospital. Mr. Connors has filed a lawsuit, filed grievances, and told prison and

medical staff ad nauseum that he will suffer pain and develop a bowel obstruction or pelvic




                                           Page 12 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 13 of 19



abscess if he is not placed on a low-residue diet. These symptoms have happened before and Mr.

Connors shows signs that it is happening now. Mr. Connors was promised by prison officials at

the Estelle Unit that he would be sent to medical specialists at UTMB Galveston—they know he

is in crisis—but this promise too has not been kept. Defendants know Mr. Connors is

experiencing a medical crisis and they fail to act.

27.     Mr. Connors’s four-hour visit with Victoria Connors was cut short on July 19, 2019

because of a severe episode that included painful cramps and blood, pus, and digestive waste

leaking out of his anus, soiling his clothes. After a brief visit to the Estelle Unit infirmary where

he was not given any substantive treatment, he was sent to his cell, where he slept and soiled

himself again—further evidence that his condition was not treated. These symptoms are

abnormal and, given Mr. Connors’s record, they’re clearly dangerous.

28.     The combination of his medical history, the promise to be sent to UTMB Galveston,

several severe symptoms including offensive and abnormal smells, and Mr. Connors’s ad

nauseum formal and informal complaints that he believes that he has a bowel obstruction and/or

pelvic abscess that according to Dr. Mannem “may be very morbid … for the patient” evidence

that Defendants infer potential harm exists but continue to do nothing.

29.     [3] As detailed above, prison officials refused to treat him or are unable to treat him.

They ignored his complaints by providing only a pro forma visit to the infirmary followed by

sending him to his cell. Their conduct evinces wanton disregard for his serious medical needs. If

nothing else, while at the infirmary, Defendants must have checked his medical history. If they

did, they should have sent him to UTMB Galveston immediately because of his pattern of

serious medical treatment for the same condition he’s suffering now but prison officials have at

best put him on an “expedited” schedule which means no meaningful treatment for a morbid




                                            Page 13 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 14 of 19



condition for at least thirty days. If they did not check his medical history, Mr. Connors is in

even more desperate need as he is receiving zero medical attention by prison officials who are

untrained and deliberately indifferent to an inmate with extreme and aberrant symptoms. From

these facts, it appears that the prison officials are willing to let Mr. Connors die.

A SUBSTANTIAL THREAT THAT FAILURE TO GRANT THE ORDER WILL RESULT IN IRREPARABLE
INJURY
30.     Mr. Connors’s symptoms of digestive fluids leaking out of his anus imply an obstructed

bowel. Further, blood and pus draining out of his anus indicate an intestinal infection that, if it’s

anything like what he’s suffered before, means he very likely has a pelvic abscess. The foul,

pungent odor from the leakage reinforces the conclusion that his condition is severe. UTMB’s

Dr. Mannem, other Defendant medical specialists, and Plaintiff’s expert Dr. Vlasak agree that a

bowel obstruction is very painful and a pelvic abscess is life-threatening.

THE THREATENED INJURY OUTWEIGHS ANY DAMAGE THAT THE INJUNCTION WILL CAUSE
DEFENDANTS
31.     Defendants cannot suffer any damage greater than Mr. Connors losing his life.

32.     Even if, arguendo, Mr. Connors does not have an immediate life-threatening condition,

which no one can know, Mr. Connors is suffering bouts of extreme pain including abdominal

cramps and spasms. Something is wrong with his intestines that is causing enormous and

needless suffering.

33.     Defendants cannot articulate any injury if they are ordered to send Mr. Connors to

UTMB Galveston immediately. They have a duty to send him there, they have promised to send

him there in thirty days (after July 19). All the Court’s injunctive order would do is to remove

Mr. Connors from the waiting list and put him to the front of the line.

34.     Further, again arguendo, if Mr. Connors is actually has a pelvic abscess and if that

abscess would burst and go septic before he is sent to the hospital, Defendants will save time and


                                             Page 14 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 15 of 19



expense by treating Mr. Connors immediately rather than wait and see if he survives until

whatever day Defendants otherwise eventually send him. Saving time and money now means

saving Mr. Connors from greater injury and saving themselves from his need for greater medical

care.

THE INJUNCTION WILL NOT HAVE AN ADVERSE EFFECT ON THE PUBLIC INTEREST
35.     The public has no interest in Mr. Connors suffering or dying and the public interest

would not be adversely affected if Defendants are ordered to send him to UTMB Galveston.




B.      Request for a Low-Residue Diet
36.     Argument that the Court should order Mr. Connors to be put on a low-residue diet now

rather than wait until after trial very closely track the reasoning why Mr. Connors should be sent

to the hospital for specialist care now. If the Court orders Defendants to send Mr. Connors to the

hospital but does not order that he be put on the low-residue diet, this cycle will repeat and Mr.

Connors will again be put at risk for his life until this case resolves. Defendants have not

followed their own medical specialists’ advice so Mr. Connors needs the Court to order that he

receive his necessary diet.

37.     Reversing summary judgment in favor of the same Defendants (TDCJ and UTMB) for

refusing to provide soft food to an inmate who had no teeth, the Fifth Circuit held, “It is clearly

established that state prisoners are entitled to reasonably adequate food. The Eighth Amendment

is violated if the denial of food constitutes a denial of the minimal civilized measure of life’s

necessities. Indeed, we have held that because depriving a prisoner of adequate food is a form of

corporal punishment, the Eighth Amendment imposes limits on prison officials’ power to so

deprive a prisoner.” Marquez v. Woody, 10-40378, (5th Cir. Sept. 6, 2011) (internal quotation

marks and citation omitted).


                                            Page 15 of 19
       Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 16 of 19



38.       Importantly, Defendants’ medical specialists and Plaintiff’s medical expert agree. There

is no controversy that the right diet for Mr. Connors is a low-residue diet that includes three

servings of Boost or Osmolite to supplement any shortfall in nutrition. Plaintiff contends the only

reason why he is not on this diet originally, which is part of the basis of his related lawsuit, is

because his primary care providers at the Darrington Unit withheld the diet to harass and punish

him for no penological reason.

39.       In his related lawsuit, Defendants have listed only Dr. Julye as their medical expert who

in a May 2012 memorandum to two prison officials and two registered nurses was that Mr.

Connors should “AVOID fiber and other foods that are harder for your body to digest are

restricted. Fiber is made up of plant material that cannot be completely digested by the body.

High-fiber foods include whole-grain breads and cereals, nuts, seeds, and raw or dried

fruits.”44 Dr. Julye goes on to list several foods that Mr. Connors is to avoid, including the same

foods that he has been getting every day since May 30, 2019. Any judicious doubt the Court may

have should be at ease because every doctor who has looked at Mr. Connors’s record says he

should receive only a low-residue diet.

40.       While immediate treatment is urgently needed, without a Court order that Mr. Connors be

placed on a low-residue diet immediately as well, Mr. Connors risks being given the same

wrongful, harmful diet, having a choice only to eat it or starve, and to once more beg to be sent

to see UTMB Galveston medical specialists.

41.       In Balla v. Idaho State Bd. of Corrections, three inmates were denied medically necessary

diets. One became blind due to diabetes, another suffered a diabetic seizure, and the third spent

extended time in the hospital due to a relapse of Crohn’s Disease. The court wrote, “As a matter



44
     Ex.2, Bates 3368.


                                             Page 16 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 17 of 19



of law, the evolving standards of decency that mark the progress of a maturing society require

prison officials to afford inmates special diets if prescribed for them.” 595 F.Supp. 1558, 1574-

75 (D.C. Idaho 1984).

42.     Beyond that district court’s reasoning, precedent in Mr. Connors’s case is found in

Farmer v. Brennan, which found that prison officials can be held liable for denying inmates

humane conditions when they subjectively know yet disregard excessive risks to inmate healthy

and safety. Farmer, 511 U.S. at 837.

43.     Mr. Connors’s low-residue diet is needed for his entire life. He will not regrow his colon.

Prison medical staff must treat all of an inmate’s ailments, not simply those that are apparent

such as a broken hand. Discussing the arbitrary cancellation of a prescribed low-cholesterol diet,

the Seventh Circuit noted that “Custodians are not excused from ensuring adequate treatment for

inmates with chronic or degenerative conditions simply because any resulting harms may remain

latent or have not yet reached the point of causing acute or life-threatening injuries.” McDonald

v. Hardy, 821 F.3d 882, 889 (7th Cir. 2016). See also Ledee v. Morr, No. 1:14-cv-00096 (W.D.

La Mar. 21, 2016) (defendant’s summary judgment denied on issue of failure to regularly

provide medically prescribed diet).

44.     Because all the experts agree that Mr. Connors should be on the low-residue diet

prescribed to Mr. Connors and his medical condition has not changed, Mr. Connors has a

substantial likelihood of success on the merits of his case on either ADA or Eighth Amendment

standard. A substantial threat that failure to grant the order will result in irreparable injury exists

because of the clear pattern of serious hospitalizations when Mr. Connors is placed on the

wrongful diet combined with the experts who state the causative link between wrongful diet and

hospitalization. Defendants maintain several therapeutic diets for inmates with other diseases.




                                             Page 17 of 19
      Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 18 of 19



Ordering Defendants to add another therapeutic diet that was prescribed by Defendants’ medical

specialists won’t incur any hardship on Defendants. Finally, the public again is not injured by

Mr. Connors getting the food he needs and will most assuredly keep him out of the hospital.

Frankly, the reverse is true, that the taxpayer’s best interests is to keep Mr. Connors’s medical

costs down.




                                      III.    CONCLUSION

45.     For the preceding reasons, Plaintiff respectfully request that this Court grant an

emergency injunction ordering TDCJ and UTMB to send Mr. Connors for immediate diagnosis

and treatment by a gastroenterological specialist and to provide him only with a low-residue diet

until the conclusion of this case.

                                                       Respectfully submitted,

                                                       /s/ Jerold D. Friedman
                                                       Jerold D. Friedman
                                                       California SBN 290434
                                                       SDTX Federal ID 2117436

                                                       LAW OFFICE OF JEROLD D. FRIEDMAN
                                                       19744 Beach Blvd. #390
                                                       Huntington Beach, CA 92648
                                                       (213) 536-1244
                                                       fax (281) 667-3506
                                                       lawoffice.jdf@gmail.com

                                                       Attorney for Plaintiff




                                             Page 18 of 19
    Case 4:17-cv-01512 Document 82 Filed on 08/14/19 in TXSD Page 19 of 19



                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that he has electronically submitted a true and
correct copy of the above and foregoing via the Court’s electronic filing system on the 14th day
of August 2019. Fed.R.Civ.P. 5(b).
                                                    /s/ Jerold D. Friedman
                                                    Jerold D. Friedman


                             CERTIFICATE OF CONFERENCE

        The undersigned counsel hereby certifies that he sent electronic mail correspondence to
all Defendants at the electronic mail addresses provided by their business offices. That electronic
correspondence notified Defendants that Plaintiffs would file an Emergency Application for a
Temporary Restraining Order and requested that they respond with their availability for an
immediate hearing.

                                                     /s/ Jerold D. Friedman
                                                     Jerold D. Friedman




                                           Page 19 of 19
